Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/27/2022, with respect to amended claim 1 have been fully considered and are persuasive.  The rejection of claim 1 under 35 U.S.C. 101 and 35 U.S.C. 102(a)(1) has been withdrawn. 
Reasons for Allowance
Claims 1-4, 6-8, 10, 21, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: The limitation of wherein determining the proposed theta value comprises one or more of interpolating or extrapolating the proposed theta value from the one or more test parameters based on the one or more margins corresponding to the one or more test parameters, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The limitation of identifying a check margin associated with a check test fill conducted using the proposed theta value, and comparing the check margin with each margin of the one or more margins associated with the one or more test fills, in the context of the claims in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
The limitation of wherein determining the proposed theta value comprises determining the proposed theta parameter such that a check margin associated with a check test fill of the fuel tank is less than each margin of the one or more margins, the check test fill corresponding to the proposed theta value, in the context of the claims and in the presence of the other limitations, is not anticipated or made obvious by the prior art of record in the examiner’s opinion.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KAROL NIESZ whose telephone number is (571)270-3920. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JASON K NIESZ/Primary Examiner, Art Unit 3753